UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2014 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53298 MYOS CORPORATION (Exact name of registrant as specified in its charter) Nevada 90-0772394 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 45 Horsehill Road, Suite 106, Cedar Knolls, N.J. (Address of Principal Executive Offices) (Zip Code) (973) 509-0444 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. oLarge accelerated filer oAccelerated filer o Non-accelerated filer xSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No x As of May 15, 2014, the registrant had 2,919,235 shares of common stock outstanding. INDEX Page PART 1-FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 3 Consolidated Statements of Operations (unaudited) for the three months endedMarch 31, 2014 and 2013 and the period from inception (April 11, 2007) toMarch 31, 2014 4 Consolidated Statements of Changes in Stockholders’ Equity (unaudited)for the period from inception (April 11, 2007) toMarch 31, 2014 5 Consolidated Statements of Cash Flows (unaudited) for the three months endedMarch 31, 2014 and 2013 and for the period from inception (April 11, 2007) toMarch 31, 2014 6 to 7 Notes to Consolidated Financial Statements 8to 22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Control and Procedures 26 PART II-OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A.Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 2 PART 1-FINANCIAL INFORMATION Item 1. Financial Statements MYOS CORPORATION AND SUBSIDIARY (a development stage company) CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable Inventories Prepaid expenses and other current assets Total current assets Fixed assets, net of accumulated depreciation Intellectual property Intangible assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued expenses Total current liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock, $.001 par value; 500,000 shares authorized; no shares issued and outstanding - - Common stock, $.001 par value, 6,000,000 shares authorized; 2,919,235 and 2,227,447 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements 3 MYOS CORPORATION AND SUBSIDIARY (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) April 11, 2007 (Inception Date) Three Months Ended March 31, to March 31, Net Revenue $ $ $ Cost of sales Gross profit Operating expenses Loss from operations ) ) ) Other income(expense) Interest income Interest expense ) - ) Value of warrants in excess of the amount of additional paid-in capitalreceived in the related private placement of restricted common stock - - ) Change in fair value of warrants - - Impairment charge - intellectual property - - ) Amortization of deferred financing costs - - ) Gain on forgiveness of debt - - Total other income (expense) ) Net loss $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted Basic and diluted net loss per share attributable to common stockholders $ ) $ ) The accompanying notes are an integral part of the financial statements 4 MYOS CORPORATION AND SUBSIDIARY (a development stage company) CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY For the period from April 11, 2007 (date of inception) to March 31, 2014 (Unaudited) Common Stock Additional Deficit accumulated during Total stockholders' Amount paid-in development equity Shares $.001 par capital stage (deficit) Balance at April 11, 2007 - $
